 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
     ANNA W.,
 8
                                 Plaintiff,                  CASE NO. C18-5748 BAT
 9
               v.                                            ORDER REVERSING THE
10                                                           COMMISSIONER AND REMANDING
     COMMISSIONER OF SOCIAL SECURITY,                        FOR FURTHER PROCEEDINGS
11
                                 Defendant.
12

13             Plaintiff appeals the ALJ’s non-disability decision, contending the ALJ harmfully

14   misevaluated the opinions of Jennifer Irwin, Ph.D., and requesting the Court remand the case for

15   further proceedings. Dkt. 10. The Court agrees and REVERSES the Commissioner’s final

16   decision and REMANDS the case for further proceedings under sentence four of 42 U.S.C. §

17   405(g).

18             Dr. Irwin opined plaintiff “would have difficulty” 1) interacting with coworkers and the

19   public; 2) performing work activities on a consistent basis; 3) maintaining regular attendance; 4)

20   completing a normal workday or work week; and 5) dealing with the usual stress of a normal

21   workplace. Tr. 597. The ALJ gave little weight to these opinions, finding the doctor’s use of

22   “would have difficult” is vague. Tr. 20. The Commissioner argues this is a valid reason under

23   Meanel v. Apfel, 172 F.3d 1111 (9th Cir. 1999). Dkt. 9 at 2. The Court rejects the argument. In



     ORDER REVERSING THE COMMISSIONER AND REMANDING FOR FURTHER
     PROCEEDINGS - 1
 1   Meanel, the Court affirmed the ALJ’s rejection of Dr. Manos’ opinion because the record

 2   showed Dr. Mano’s “meager opinion,” was “conclusory and unsubstantiated by relevant medical

 3   documentation.” Meanel. at 1114. The Court further noted a discrepancy between Dr. Mano’s

 4   opinion the claimant had decreased concentration ability and how the doctor “did not document

 5   any problem with concentration.” Id. In contrast, the ALJ made no such findings and simply

 6   noted the doctor’s opinion is “somewhat vague.” Tr. 20.

 7          The Court also notes the ALJ’s treatment of Dr. Irwin’s opinions regarding plaintiff’s

 8   difficulties with interacting with coworkers and the public and maintaining regular attendance

 9   shows Dr. Irwin’s opinions are not vague. Id. The ALJ gave separate reasons to reject these two

10   limitations and specifically found the doctor’s opinions about plaintiff’s difficulty with social

11   interaction and avoidant behaviors “appear to be overstated.” Id. This shows the ALJ viewed Dr.

12   Irwin’s opinions as setting a level of functioning that was below the ALJ’s determination of

13   plaintiff’s RFC. The doctor’s opinions are thus not so vague as to render them either meaningless

14   or as amounting to functioning that is consonant with the ALJ’s RFC determination.

15          Moreover, if Dr. Irwin’s opinions truly were ambiguous or insufficient to allow for a

16   proper determination of disability, the ALJ should have, as is his duty, developed the evidence,

17   not ignore or reject it on vagueness grounds. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th

18   Cir. 2001). In sum, the ALJ harmfully erred in rejecting Dr. Irwin’s opinions as somewhat vague.

19   In contrast to Meanel in which the ALJ properly rejected a conclusory opinion that was not

20   supported by the doctor’s own findings, the ALJ improperly rejected Dr. Irwin’s opinion as

21   somewhat vague; to simply say the opinion is vague is insufficient. Additionally, the ALJ’s

22   treatment of two of the doctor’s other opinions indicate Dr. Irwin’s opinions are not vague; the

23   ALJ rejected two sets of limitations indicating the ALJ viewed Dr. Irwin’s opinion as rendering



     ORDER REVERSING THE COMMISSIONER AND REMANDING FOR FURTHER
     PROCEEDINGS - 2
 1   plaintiff more limited than the ALJ believed was supported. Moreover, if the doctor’s opinions

 2   truly were unclear, the ALJ had a duty to develop them, not ignore them. The Court for these

 3   reasons according concludes the ALJ harmfully erred in rejecting Dr. Irwin’s opinions as to

 4   plaintiff’s difficulty with performing work activities on a consistent basis; completing a normal

 5   workday or work week; and dealing with the usual stress of a normal workplace.

 6           Dr. Irwin also opined plaintiff would have difficulty in two more areas. As to these areas,

 7   the ALJ gave additional reasons to reject Dr. Irwin’s opinions that plaintiff would have difficulty

 8   with maintaining attendance and with social interaction. Tr. 20. The ALJ found Dr. Irwin’s

 9   opinion plaintiff would have difficulty with attendance is contradicted by plaintiff’s “ability to

10   maintain regular attendance in her college courses.” Id. Plaintiff contends substantial evidence

11   does not support the ALJ finding because plaintiff’s college provides her accommodations. Dkt.

12   8 at 4, citing Tr. 18. But plaintiff testified her accommodation involves being allowed to work

13   more slowly, and being allowed to leave the classroom if she has a panic attacks. Tr. 52-53.

14   These accommodations do not show plaintiff cannot maintain regular attendance. Plaintiff in any

15   event never testified she did not maintain regular college class, and stated she left the classroom

16   due to panic attacks “just a handful of times.” Tr. 53. The Court accordingly concludes the ALJ

17   reasonably discounted Dr. Irwin’s opinion about attendance problems as inconsistent with

18   plaintiff’s ability to regularly attend her college classes.

19           As to Dr. Irwin’s opinion about plaintiff’s difficulty with social interaction, the ALJ

20   found the problem is “overstated” because plaintiff has shown the “ability to get along well with

21   college classmates and act as a ‘mother hen’ to younger students.” Tr. 20. Plaintiff argues her

22   social contact with her classmates is a “harmful activity” and “not a strength of W. but a

23   weakness.” Dkt. 8 at 4. In support, she cites a medical record which states:



     ORDER REVERSING THE COMMISSIONER AND REMANDING FOR FURTHER
     PROCEEDINGS - 3
 1                  Enjoying her classes at college. Says she finds herself stepping into
                    the role of the ‘mother hen’ and taking care of students that don’t
 2                  have relationships with their mothers. Is working with therapist to
                    set better boundaries and focus on self care.
 3
     Tr. 746. This record tends to support the ALJ’s finding that Dr. Irwin’s opinion that plaintiff has
 4
     difficulty with interacting with coworkers and engages in a “pattern of avoiding socializing
 5
     outside the family,” is overstated. The evidence plaintiff relies upon does not indicate plaintiff
 6
     has problems socializing; if anything, plaintiff socializes to the extent that plaintiff may be
 7
     neglecting her own needs. The Court accordingly cannot say the ALJ unreasonably discounted
 8
     Dr. Irwin’s about plaintiff’s difficulty with social interaction.
 9
            For the reasons the above, the Court REVERSES the Commissioner’s final decision and
10
     REMANDS the case for further administrative proceedings under sentence four of 42 U.S.C. §
11
     405(g). On remand, the ALJ shall reassess Dr. Irwin’s opinions regarding plaintiff’s limitations
12
     in performing work activities on a consistent basis; completing a normal workday or work week;
13
     and dealing with the usual stress of a normal workplace with prejudice. As discussed above the
14
     Court affirms the ALJ’s rejection of the doctor’s opinions regarding plaintiff’s limitations with
15
     interacting with coworkers and the public, and maintaining regular attendance. The ALJ shall
16
     develop the record and reassess plaintiff’s RFC, and proceed to step five as appropriate.
17
            DATED this 30th day of January, 2019.
18

19

20
                                                                    A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
21

22

23



     ORDER REVERSING THE COMMISSIONER AND REMANDING FOR FURTHER
     PROCEEDINGS - 4
